Citation Nr: 0639141	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  00-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
orthopedic residuals of right hand cyst removal.

2.  Entitlement to a rating higher than 10 percent for 
neurologic residuals of right hand cyst removal.

REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from November 1953 to November 
1956 and January 1957 to January 1960.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claim for 
a rating higher than 10 percent for postoperative residuals 
of the removal of a right hand cyst.  At that time, those 
residuals consisted of scars, anesthesia of two fingers and 
part of the hand, and limitation of motion of one finger.  
After the veteran testified at a February 2000 RO hearing and 
a September 2001 Travel Board hearing, the Board remanded the 
claim in September 2003 for additional development.  After 
new neurologic and orthopedic VA examinations, the Appeals 
Management Center (AMC) in an April 2006 rating decision 
evaluated the right hand cyst removal residuals as two 
separate disabilities, assigning a 20 percent evaluation for 
scarring, arthritis, and limitation of functional use of the 
hand and a 10 percent evaluation for traumatic nerve injury 
with anesthesia.  The AMC declined to increase those ratings 
in an April 2006 supplemental statement of the case (SSOC), 
and the veteran has not indicated that he is satisfied with 
these ratings, so the Board will decide what are now two 
increased ratings claims, as reflected on the title page of 
this decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the maximum possible rating 
unless he indicates otherwise).


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The only fingers significantly affected by the orthopedic 
residuals of the right hand cyst removal are the index and 
middle fingers, which are limited in motion.

3.  The neurologic residuals of the right hand cyst removal 
cause mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an evaluation higher 
than 20 percent for orthopedic residuals of right hand cyst 
removal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2006), 
Diagnostic Code 5223 (1999 & 2006), 4.118, Diagnostic Code 
7805 (1999 & 2006).

2.  The criteria have not been met for an evaluation higher 
than 10 percent for neurologic residuals of right hand cyst 
removal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8515 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims such as this one that were filed prior to its 
effective date but were finally decided thereafter.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the Court discussed both the timing 
and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used.  Mayfield, 444 F.3d at 1333.

In cases such as this one where VCAA notice was not provided 
because VA had decided a claim before November 9, 2000, the 
timing problem may be cured by a Board remand for new VCAA 
notification followed by readjudication of the claim.  
Mayfield, 444 F.3d at 1333-1334.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  That is precisely 
what occurred here.  The RO's June 1999 rating decision took 
place before enactment of the VCAA, and, therefore, prior to 
any VCAA notification.  However, since the RO's initial 
decision, the Board's September 2003 remand instructed the 
AMC to provide appropriate VCAA notification and the AMC 
provided such notification in its January 2005 VCAA letter.  
This letter preceded the AMC's most recent adjudication of 
the veteran's claim in its April 2006 rating decision and 
SSOC.  VA thus cured the timing problem by providing new VCAA 
notification followed by readjudication of the claim.  
Prickett, 20 Vet. App. at 376; Mayfield, 444 F.3d at 1333-
1334.

The AMC's January 2005 letter also met the VCAA's 
requirements regarding the content of notification.  In it, 
the AMC told the veteran that it was working on his claim for 
an increased rating for his right hand cyst removal and, in 
an attachment entitled, "What the Evidence Must Show," 
explained that to establish entitlement to an increased 
evaluation the evidence had to show that his disability had 
worsened.  The AMC also explained in the letter and an 
attachment entitled, "What is the Status of Your Appeal and 
How You Can Help," the respective responsibilities of VA and 
the veteran in obtaining additional Federal and non-Federal 
evidence.  The AMC also wrote, on pages 1-2 of the letter: 
"If there is any other evidence or information that you 
think will support your appeal, please let us know.  If you 
have any evidence in your possession that pertains to your 
appeal, which is not already of records with the VA, please 
send it to us."

The AMC also complied with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), by providing additional information 
about disability ratings and effective dates in its June 2006 
letter to the veteran.

Moreover, VA has obtained all identified medical records, 
including the recent VA outpatient treatment (VAOPT) records 
referred to in the Board's September 2003 remand, and there 
is no indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

In the present case, entitlement to compensation already has 
been established and an increase in the disability ratings 
for the cyst removal residuals is at issue, so the present 
level of disability is of primary importance.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

During service, the veteran had multiple surgeries to remove 
a recurring benign cyst on his right palm.  The residuals of 
the veteran's right hand cyst removal were initially 
identified as scarring, partial anesthesia, and limitation of 
motion.  Arthritis of the right index finger was subsequently 
diagnosed, as well as traumatic nerve injury, and the 
residuals were thereafter treated as two separate 
disabilities.  The first group of residuals are rated based 
on the limitation of motion of the digits of the hand 
affected and so are herein referred to as orthopedic 
residuals, even though they also include scarring.  Under 
38 C.F.R. § 4.118, diagnostic code (DC) 7805, before and 
after the amendments of August 30, 2002, scars other than 
those specified were rated based on the limitation of 
function of the part affected.  38 C.F.R. § 4.118, DC 7805 
(1999 & 2006).  Similarly, under 38 C.F.R. § 4.71a, DCs 5003 
and 5010 (2006), arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.

The evidence reflects, and the veteran confirmed at the RO 
hearing (p. 5), that his index and middle fingers of his 
right, dominant, hand are the only ones affected by the cyst 
removal residuals.  The criteria for rating limitation of 
motion of the fingers are found at 38 C.F.R. § 4.71, DCs 5216 
through 5230.  Prior to August 26, 2002, however, those 
diagnostic codes were numbered 5216 through 5227, and they 
were changed effective that date.  Generally, when amended 
regulations expressly state an effective date and, as in this 
case, do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded, and the prior 
version may be applied, if more favorable, to periods 
preceding and following the change.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 10, 2000).  Here, 
however, the preponderance of the evidence reflects that a 
higher rating is not warranted for either disability under 
either version of the criteria for rating limitation of the 
fingers or based on any other potentially applicable 
diagnostic code or any other factors.

Both the old and the new criteria applicable to limitation of 
motion of the fingers provide for various ratings depending 
on whether there is favorable or unfavorable ankylosis of the 
fingers.  The normal range of motion of the 
metacarpophalangeal (MCP) joint is 0 to 90 degrees of 
flexion; the normal range of motion of the proximal 
interphalangeal (PIP) joint is 0 to 100 degrees of flexion, 
and the normal range of motion of the distal phalangeal (DIP) 
joint is 0 to 70 or 80 degrees of flexion.  38 C.F.R. 
§ 4.71a, Note 1 preceding DC 5216 (2006).  At the June 2006 
VA orthopedic examination, the range of motion of the index 
finger was MCP 0-20; PIP 10-90, and DIP 0-10; the range of 
motion of the middle finger was MCP 0-60, PIP 0-90, and DIP 
0-30.  The veteran has not been diagnosed with ankylosis, and 
there is no evidence of fixation of a joint, but the AMC 
rated the limitation of motion of these fingers by analogy 
under DC 5223, which under both the old and new criteria 
provides for a 20 percent rating for favorable ankylosis of 
the index and middle finger of one hand (the RO had rated the 
limitation of motion by analogy under DC 5225 which under 
both the old and new criteria provides for a maximum 10 
percent rating for any ankylosis of a single digit).

In slightly different language, note 3(iv) preceding DC 5216 
of the new criteria and note 3 preceding DC 5220 of the old 
criteria provide that if only one joint (either the MCP or 
PIP joint) is ankylosed, and there is a gap of 5.1 cm. or 
less between the fingertips and the proximal transverse 
crease of the palm, the ankylosis is considered to be 
favorable.  38 C.F.R. § 4.71a, Note 3(iv) preceding DC 5216 
(1999); 38 C.F.R. § 4.71a, Note 3 preceding DC 5220 (2006).  
At the June 2005 VA orthopedic examination, the gap between 
the tip of the index finger and the crease was 5 cm., and the 
gap between the tip of the middle finger and the crease was 3 
cm.  Although there is no ankylosis, the gap being less than 
5 cm. in both fingers warrants analysis as analogous to 
favorable ankylosis.  Under DC 5223, where there is favorable 
ankylosis of the index and middle finger, a 20 percent is 
warranted whether or not the fingers are of the dominant 
hand.  There is no higher evaluation available under this 
diagnostic code for limitation of motion of the index and 
middle fingers.  The veteran is therefore not entitled to a 
rating higher than 20 percent for the orthopedic residuals of 
right hand cyst removal under either the old or new version 
of DC 5223.  Nor is he entitled to a higher rating under any 
other provision of either the old or new schedular criteria 
applicable to the fingers, as the only available ratings 
higher than 20 percent are for ankylosis of: the wrist under 
the old and new DC 5214, more than 2 digits of the hand under 
the old and new 5216 to 5222, or for the thumb and one of the 
digits of the hand under the old and new 5223; no such 
symptoms were apparent on the June 2005 or any other VA 
examination and the veteran has not claimed that he 
experienced such symptoms.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  However, at 
the June 2005 VA examination, the veteran indicated that 
flare-ups for him consisted of pain and some weakness but not 
fatigability, lack of endurance, or lack of coordination.  
The Board finds that this relatively minor functional 
impairment involving only some of the DeLuca factors is not 
significant enough to warrant a higher rating, as these 
factors have been contemplated by the governing rating 
criteria under which the limitation of motion caused by the 
cyst removal residuals has been rated analogous to favorable 
ankylosis even though there has been no ankylosis on 
examination.

As to the 10 percent rating for the neurologic residuals, 
they are rated under 38 C.F.R. § 4.124a, DC 8515, applicable 
to paralysis of the median nerve.  Under DC 8515, mild 
incomplete paralysis of the median nerve warrants a 10 
percent rating while moderate incomplete paralysis warrants a 
30 percent rating.  At the May 2005 VA neurologic 
examination, the examiner described sensory loss throughout 
the index and middle fingers as well as most of the ring 
finger, no atrophy in the right hand, minimally diminished 
and mildly decreased abduction of the middle and index 
fingers with mostly intact motor patters of the right hand.  
The examiner noted trauma nerve injury involving the distal, 
medial, and ulnar sensory branches, concluding that there was 
"mild-to-minimal involvement of motor function of the median 
and ulnar nerve."  At the June 2005 VA examination, strength 
for handgrip and interosseous function was 5/5.  Thus, the 
recent May and June 2005 examination findings specifically 
reflect that the incomplete paralysis of the nerves, 
including the median nerve, are mild and not moderate, and a 
rating higher than 10 percent is therefore not warranted 
under DC 8515.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2006).  However, the evidence does not 
indicate that the veteran has required frequent 
hospitalization for either the orthopedic or neurologic 
residuals of his right hand cyst removal, and the 
manifestations of his disabilities are contemplated by the 
orthopedic and neurologic schedular criteria that have been 
applied in this case.  In addition, there is no indication in 
the record that the average industrial impairment from the 
orthopedic and neurologic residuals of the right hand cyst 
removal are in excess of that contemplated by the assigned 
evaluation.  This is particularly true in view of the 
veteran's statement to the June 2005 VA examiner that he has 
not been incapacitated and has not missed any work due to 
these residuals because his job as a security guard does not 
require dexterity or fine use of the hand, and similar 
statements at the Travel Board hearing (pp. 13-14).  Thus, 
referral of this case for extra-schedular consideration 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the evidence reflects that a 
rating higher than 20 percent is not warranted for the 
orthopedic residuals of the veteran's right hand cyst removal 
and a rating higher than 10 percent is not warranted for the 
neurologic residuals of the cyst removal.  The benefit-of-
the-doubt doctrine is thus not for application as to either 
increased rating claim, and they must both therefore be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2006); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

The claim for a rating higher than 20 percent for orthopedic 
residuals of right hand cyst removal is denied.

The claim for a rating higher than 10 percent for neurologic 
residuals of right hand cyst removal is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


